Exhibit 10.4

[g189601ki01i001.jpg]

Mike DuBose

www.vertisinc.com

TURN TO US

Chairman & Chief Executive Officer

 

 

250 West Pratt Street Suite 1800 Baltimore, MD 21201

 

 

D: 410.361.8367 F: 410.528.9287

 

 

 

mdubose@vertisinc.com

 

 

May 21, 2007

VIA HAND DELIVERY

Steve Tremblay

 

Dear Steve:

This letter (“Letter Agreement”) confirms our agreement concerning your
resignation as Chief Financial Officer of Vertis Holdings, Inc., Vertis, Inc.
and their subsidiaries and affiliates (collectively “Vertis”) effective May 21,
2007, and the special benefits that are being offered to you in order to ensure
a smooth transition. Although you are resigning your role as Chief Financial
Officer with Vertis, Vertis has asked you to stay as Senior Vice President
Corporate Development through at least June 30, 2007, and will thereafter
provide to you severance benefits set forth herein, as well as other valuable
consideration set forth below. You agree that the memorandum of July 1, 2005
from Mr. Durbin is null and void in exchange for the consideration set forth
herein.

1.                                      Resignation and Termination of
Employment.

(a)    Effective May 21, 2007, you hereby resign your position as Chief
Financial Officer of Vertis, as well as your position on any Board of Directors
or as an Officer of any Vertis companies. Your at will employment with Vertis
will continue, in the capacity of Senior Vice President Corporate Development
through at least June 30, 2007 and as long as December 31, 2007 or such other
mutually agreeable extension date (the “Date of Termination”), at which time
your employment will terminate. Through the Date of Termination, you will
continue to receive your current base salary, less applicable withholding taxes
and lawful deductions and you shall continue to be eligible to participate in
all Vertis retirement, health and welfare benefit plans, including any
automobile allowance, medical, prescription, dental, disability, life insurance,
accidental death and travel accident insurance plans and programs maintained by
Vertis.

(b)    You may terminate your employment at any time by notifying me. However,
in order to be eligible to receive the consideration set forth herein you may
not terminate your employment prior to June 30, 2007. Given your at will status,
Vertis may terminate your employment prior to June 30, 2007, prior to December
31, 2007 or any subsequent mutually agreeable extension; however, as long as you
have honored your obligations set forth herein you shall be entitled to the
consideration set forth below.

(c)    In the event you complete your obligations set forth herein and terminate
your employment on or after June 30, 2007 Vertis agrees to pay you eighteen
months of severance at your current rate of pay minus all applicable and legally
required deductions. For purposes of

[ILLEGIBLE]

 

(INITIALS)

 


--------------------------------------------------------------------------------


CONFIDENTIAL

clarification only, current rate of pay does not include auto allowance. Vertis
will pay you said severance payments ratably over the eighteen (18) month period
following the Date of Termination, in accordance with the Company’s normal
payroll practices. Further and subject to the same conditions precedent, Vertis
agrees to pay you a pro rata portion of your bonus under the Vertis Management
Incentive Compensation Plan (“MICP”), subject to all of its terms and
conditions, including without limitation, payment on the same date as other
executives. The pro rata portion shall be calculated as the amount you would
have been eligible for had you stayed employed under the MICP multiplied by a
fraction the numerator of which is the number of months you are employed in 2007
and the denominator of which is twelve.

(d)    409A SAFE HARBOR. Notwithstanding anything in this Letter Agreement to
the contrary, in no event shall Vertis commence payment or distribution to you
of any amount that constitutes nonqualified deferred compensation within the
meaning of Section 409A of the Code, earlier than the earliest permissible date
under Section 409A of the Code that such amount could be paid without additional
taxes or interest being imposed upon you under Section 409A of the Code. If any
payments are delayed pursuant to the immediately preceding sentence, Vertis
shall accrue such payments and pay them without interest, in a lump sum cash
payment, to you on the first business day upon which the payment may be made in
compliance with Section 409A of the Code. Vertis and you agree that you will
each execute any and all amendments to this Agreement as each mutually agree in
good faith may be necessary to ensure compliance with the distribution
provisions of Section 409A of the Code.

(e)    Further, in the event you complete your obligations set forth herein and
terminate your employment on or after June 30, 2007 Vertis agrees to pay for out
placement for you not to exceed a total cost of $20,000 and to be completed
within six months of your Date of Termination.

2.                                      Transition Period. Until the Date of
Termination, you agree to assist Barry Kohn as reasonably requested in his new
role as Chief Financial Officer and to make yourself available to respond to
business-related inquiries from Vertis’s officers, directors and/or
shareholders. Specifically you agree that in this transition to maintain a
positive attitude in all communications with Mr. Kohn and Vertis’ officers,
directors and/or employees and other stakeholders such as investors. Vertis
agrees that at all times it, its officers, directors, and employees will
maintain a similar attitude and treat you in a dignified manner. In your role as
Senior Vice President of Corporate Development you will complete analyses on
acquisitions and divestures as assigned by me, facilitate due diligence and
strategy of any acquisitions and divestures as assigned by me, work with the
executive team on any such acquisitions or divestures including integration post
closing, introduce and transition investor relationships from yourself to Mr.
Kohn, transition the treasury function to Mr. Kohn or such other person that the
Board appoints, and other special projects that I assign to you. You will report
to me.

3.                                      Equity Interests. You are a party to
certain Restricted Stock Agreements (collectively the “Restricted Stock
Agreements”), under which you are the beneficial owner of an equity stake in
Vertis. The Restricted Stock Agreements shall continue to govern your beneficial
ownership in Vertis and you acknowledge that upon the Date of Termination you
will terminate

[ILLEGIBLE]

 

(INITIALS)

 

[LOGO]

 

2


--------------------------------------------------------------------------------


CONFIDENTIAL

your beneficial ownership and forfeit the unvested shares as provided for in the
Restricted Stock Agreement.

4.                                      Indemnification. Except to the extent
inconsistent with Vertis’s certificate of incorporation or bylaws, Vertis will
indemnify you against any claim arising out of your employment to the fullest
extent permitted by law with respect to your service as an employee, officer,
and director of Vertis and its subsidiaries, which indemnification shall be
provided following your termination of employment for so long as you may have
liability with respect to your service as an employee, officer or director of
Vertis. You will be covered by a directors’ and officers’ insurance policy with
respect to your acts as an officer and director while employed by Vertis to the
same extent as all other Vertis officers and directors under such policies.

5.                                      Releases and Covenants Not to Sue.

(a)                                  In keeping with our intent to provide for
an amicable separation, for yourself and your heirs and personal
representatives, you hereby release and forever discharge Vertis, and its
subsidiaries, affiliates, successors, benefit plans, directors, officers and
employees (the “Vertis Released Parties”), from and against all liability,
damages, actions and claims of any kind whatsoever, known and unknown, that you
now have or may have had, or thereafter claim to have, on behalf of yourself or
any other person or entity, at any time, arising out of, or relating in any way
to, any acts or omissions done or occurring in whole or in part prior to and
including the date of this Letter Agreement, including, but not limited to, all
such matters arising out of, or related in any way to, your employment or
termination of employment with Vertis. You expressly acknowledge and agree that,
to the maximum extent permitted by law, this Release includes, but is not
limited to, your release of any tort and contract claims and any claims under
Title VII of the Civil Rights Act of 1964, as amended, the Americans With
Disabilities Act, the Employee Retirement Income Security Act, and all other
federal, state and local laws pertaining to employment and/or employment
discrimination other than the Age Discrimination and Employment Act. By signing
this Letter Agreement, you also expressly acknowledge and represent that you
have suffered no injuries or occupational diseases arising out of or in
connection with your employment with Vertis and have received all wages to which
you were entitled as an employee of Vertis.

(b)                                 You agree not to file, join in or prosecute
any lawsuits or arbitrations against Vertis or any of the other Vertis Released
Parties, concerning any matter, act, occurrence, or transaction which arose on
or before the date of this Letter Agreement. Although you are not precluded from
filing a charge with the EEOC or from participating in an EEOC investigation or
proceeding, you expressly waive your right to any monetary recovery beyond the
consideration herein or any other individual relief in connection with any EEOC
charge or other administrative action, to the maximum extent permitted by law.

(c)                                  Prior to you receiving any payments under
this Letter Agreement which are payable after your termination of employment
with Vertis, Vertis may require you to execute an additional general release
covering the period of time through your last day of employment. The additional
general release will be in a form substantially similar to the form attached as
Appendix A.

[ILLEGIBLE]

 

(INITIALS)

 

[LOGO]

 

3


--------------------------------------------------------------------------------


CONFIDENTIAL

(d)                                 Except as provided in Section 5(e) below,
Vertis hereby releases you, your heirs personal representatives and estate, from
and against all liability, damages, actions and claims of any kind whatsoever,
known and unknown, that Vertis now has or may have had or hereafter claims to
have had on behalf of Vertis or any other Person claiming through Vertis at any
time, arising out of or relating in any way to any acts or omissions done or
occurring in whole or in part prior to and including the date of this Letter
Agreement, including, but not limited to all such matters of, or related in any
way to Vertis’s employment of you (the “Vertis Release”).

(e)                                  Notwithstanding anything in this Letter
Agreement to the contrary, nothing in this Letter Agreement, including, without
limitation, the foregoing releases will relinquish, diminish, or in any way
affect (i) any rights or claims arising out of this Letter Agreement, including
any breach by Vertis or you, as applicable, of this Letter Agreement; (ii) any
right or claim you may have, if any, to indemnification under Vertis’s (or as to
any other entities for which you serve as a director or officer, such entity’s)
certificate of incorporation or bylaws; (iii) any rights you may have as a
holder of any equity interest in Vertis or any rights or claims you may have, if
any, under a Vertis benefit plan, program or policy, except to the extent
modified by this Letter Agreement; (iv) any right to reimbursement for business
expenses incurred during the course of your employment with Vertis and in
accordance with Vertis’s policies with respect to the reimbursement of business
expenses; (v) any right or claim you, Vertis or any other Vertis Released Party
may have to obtain contribution as permitted by applicable law in an instance in
which both you, on the one hand, and any of the Vertis or any other Vertis
Released Party, on the other hand, are held to be jointly liable; (vi) any
rights or claims that Vertis or any other Vertis Released Party may have against
you based on, or arising out of, any criminal conduct or intentional misconduct
that you may have engaged in or any act or omission with respect to which Vertis
would not have the power to indemnify you under the provisions of Section 145 of
the Delaware General Corporation Law regarding indemnification of corporate
officers and directors; or (vii) any rights or claims that, as a matter of law,
cannot be released or waived.

7.                                       Governing Law and Dispute Resolution.
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Maryland, without reference to principles of conflict of laws.
All disputes arising under or related to your employment or the provisions of
this Agreement shall be settled by arbitration under the rules of the American
Arbitration Association then in effect, such arbitration to be held in Baltimore
Maryland, as the sole and exclusive remedy of either party. The arbitration
shall be heard by one arbitrator mutually agreed upon by the parties, who must
be a former judge. In the event that the parties cannot agree upon the selection
of the arbitrator within 10 days, each party shall select one arbitrator and
those arbitrators shall select a third arbitrator who will serve as the sole
arbitrator. The arbitrator shall have the authority to order expedited
discovery, hearing and decision, including the ability to set outside time
limits for such discovery, hearing and decision. The parties shall direct the
arbitrator to render a decision not later than 90 days following the arbitration
hearing. Judgment on any arbitration award may be entered in any court of
competent jurisdiction.

8.                                       Business Responsibility Agreement. You
agree to execute the Business Responsibility Agreement attached as Appendix B to
this Letter Agreement simultaneously with your execution of this Letter
Agreement and in further consideration of the benefits contained herein.
Appendix

[ILLEGIBLE]

 

(INITIALS)

 

[LOGO]

 

4


--------------------------------------------------------------------------------


CONFIDENTIAL

B shall supersede any and all similar agreements between you and Vertis,
including without limitation, the April 28, 1997 Key Employee Agreement and the
August 8, 2005 Business Responsibility Agreement. To the extent any terms in
Appendix B conflict with this Letter Agreement regarding matters, which are the
subject of Appendix B, the terms of Appendix B shall control. To the extent any
terms in Appendix B conflict with this Letter Agreement regarding matters in
which are the subject of this Letter Agreement, the terms of this Letter
Agreement shall control. Once Appendix B is executed it shall exist and survive
independently of your performance under the Letter Agreement.

9.                                      Successors.

(a)                                  This Letter Agreement is personal to you
and without the prior written consent of Vertis, your rights under this Letter
Agreement shall not be assignable (except by will or the laws of descent and
distribution).

(b)                                 This Letter Agreement shall inure to the
benefit of and be binding upon Vertis and its successors and assigns.

(c)                                  Vertis shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Vertis expressly to assume
and agree to perform this Letter Agreement in the same manner and to the same
extent that Vertis would have been required to perform it if no such succession
had taken place. As used in this Letter Agreement, the term “Vertis” shall mean
both Vertis as defined above and any such successor.

10.                               Miscellaneous.

(a)                                  This Letter Agreement incorporates by
specific reference the Restricted Stock Agreements, except where specifically
modified herein. Unless otherwise noted, this Letter Agreement supersedes any
and all other agreements or proposals, written or oral, made by Vertis or any
Released Party, or on their behalf to you, including but not limited to, the
July 1, 2005 memorandum from Mr. Durbin, the April 28, 1997 Key Employee
Agreement and the August 8, 2005 Business Responsibility Agreement. This Letter
Agreement and its two Appendices are the full and final understanding between
you and Vertis. You agree that there are no additional promises or terms among
you and Vertis other than those contained or referred to herein, and that this
Letter Agreement shall not be modified, waived or amended except by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

(b)                                 Notwithstanding any other provision of this
Letter Agreement, Vertis may withhold from amounts payable under this Letter
Agreement all federal, state, local and foreign taxes that are required to be
withheld by applicable laws or regulations.

(c)                                  Your or Vertis’s failure to insist upon
strict compliance with any provisions of, or to assert any right under, this
Letter Agreement shall not be deemed to be a waiver of such provision or right
or of any other provision of or right under this Letter Agreement.

[ILLEGIBLE]

 

(INITIALS)

 

[LOGO]

 

5


--------------------------------------------------------------------------------


CONFIDENTIAL

If the foregoing terms are acceptable to you, please confirm your agreement by
signing your name below. Your signature below will indicate that you are
entering into this Letter Agreement freely and with a full understanding of its
terms and effect.

 

Very truly yours,

 

 

 

/s/ Mike DuBose

 

 

 

 

 

Mike DuBose,

 

 

On behalf of Vertis, Inc. and

 

 

Vertis Holdings, Inc.

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

/s/ Steve Tremblay

 

 

Steve Tremblay

 

 

 

 

 

Date:

5/30/07

 

 

 

[ILLEGIBLE]

 

(INITIALS)

 

[LOGO]

 

6


--------------------------------------------------------------------------------


Appendix A

SUPPLEMENTAL RELEASE AND COVENANT NOT TO SUE

In consideration of the payments and benefits provided, and to be provided, to
me by Vertis, Inc. and/or its subsidiaries and other affiliates (hereinafter
referred to collectively as “Vertis” or the “Company”) pursuant to the Letter
Agreement dated May 21, 2007 which I executed on                  , 2007, and in
accordance with that Letter Agreement, I, Steve Tremblay, for myself and my
heirs, personal representatives, and assigns, hereby release and forever
discharge Vertis, its subsidiaries, affiliates, and successors, and each of
their directors, officers, and employees (the “Vertis Released Parties”) from
and against all liability, damages, actions, and claims of any kind whatsoever,
known and unknown, that I now have or may have had, or thereafter claim to have,
on behalf of myself or any other person or entity, at any time, arising out of,
or relating in any way to, any acts or omissions done or occurring in whole or
in part prior to and including the date of this Supplemental Release and
Covenant Not to Sue (“Supplemental Release”) including, but not limited to, all
such matters arising out of, or related in any way to, my employment or
termination of employment with Vertis or any of its subsidiaries or affiliates.

By this Supplemental Release, I hereby release any tort and contract claims and
any claims under Title VII of the Civil Rights Act of 1964, as amended, the
Americans With Disabilities Act, the Employee Retirement Income Security Act,
and all other federal, state and local laws pertaining to employment and/or
employment discrimination other than the Age Discrimination in Employment Act. I
further expressly acknowledge and represent that I have suffered no injuries or
occupational diseases arising out of or in connection with my employment with
Vertis and have received all wages to which I was entitled as an employee of
Vertis.

I agree not to file, join in or prosecute any lawsuits against Vertis or any of
the other Vertis Released Parties, concerning any matter, act, occurrence, or
transaction which arose on or before the date of this Supplemental Release.
Although I am not precluded from filing a charge with the EEOC or participating
in an EEOC investigation or proceeding, I expressly waive my right to any
monetary recovery beyond the consideration herein or any other individual relief
in connection with any EEOC charge or other administrative action, to the
maximum extent permitted by law. I expressly represent that as of the date that
I sign this Supplemental Release, I have not filed any grievances, claims,
complaints, administrative charges or lawsuits against Vertis or any Vertis
Released Party.

Notwithstanding anything in this Supplemental Release to the contrary, nothing
in this Supplemental Release will relinquish, diminish, or in any way affect (i)
any rights or claims arising out of the Supplemental Release, including any
breach by Vertis of the Supplemental Release; (ii) any right or claim I may
have, if any, to indemnification under Vertis’s (or as to any other entities for
which I serve as a director or officer, such entity’s) bylaw, certificate of
incorporation or other organizational or charter documents or under any other
plan, program, policy or arrangement of Vertis or such entity; (iii) any rights
I may have as a holder of equity interest in Vertis or any rights or claims I
may have, if any, under a Company benefit plan, program or policy; (iv) any
right to reimbursement for business expenses incurred during the

 

[ILLEGIBLE]

 

(INITIALS)

 

[LOGO]

 


--------------------------------------------------------------------------------


course of my employment with Vertis and in accordance with Vertis’s policies
with respect to the reimbursement of business expenses; (v) any right or claim I
may have to obtain contribution as permitted by applicable law in an instance in
which both I, on the one hand, and any of Vertis or any other Vertis Released
Party, on the other hand, are held to be jointly liable; (vi) any rights or
claims that, as a matter of law, cannot be released or waived; or (vii) any
rights or claims arising out of the Letter Agreement dated May 21, 2007,
including any breach by Vertis of that Letter Agreement.

By voluntarily executing this document, I confirm that I understand and accept
the terms of this document having had the option to have said terms reviewed by
my attorney.

/s/ Steve Tremblay

 

 

Steve Tremblay

 

 

 

 

 

5/30/07

 

 

Date

 

 

 

 

[ILLEGIBLE]

 

(INITIALS)

 

[LOGO]

 


--------------------------------------------------------------------------------


Appendix B

BUSINESS RESPONSIBILITY AGREEMENT

As you know, your position involves exposure and access to very sensitive areas
of the business of Vertis Communications (“Vertis”), including confidential and
proprietary information. This agreement (“BRA”) confirms the terms and
conditions of your access to that information, and it reflects the agreement
between you and Vertis that compliance with these terms is essential to your
employment with Vertis. You also understand that the obligations of this letter
are in addition to the obligations set forth in Vertis’ current Employee
Handbook.

In consideration of the Letter Agreement dated May 21, 2007 and your eligibility
for positions that give you access to Vertis’ confidential and proprietary
information and for other consideration, you and Vertis agree as follows:

1.                                       Business Conduct. In addition to the
terms and conditions in this Agreement, you are subject to the Vertis Employee
Handbook, including any updates or changes, and the Vertis Code of Conduct, as
well as all other policies and procedures of Vertis. You agree at all times to
perform faithfully the duties assigned to you to the best of your ability,
experience and talents and you will not do any other work that interferes with
or creates a real or perceived conflict of interest with your responsibilities
for Vertis.

2.                                       Confidentiality. You acknowledge that
the successful marketing and development of Vertis’ products and services
requires substantial time and expense. Such efforts generate valuable
proprietary and confidential information for Vertis that gives Vertis a business
advantage over others who do not have such information. You acknowledge that
during and in connection with your employment with Vertis you have developed
and/or acquired, and/or will develop and/or acquire, Confidential Information
(as defined in this Agreement). You agree to use your best efforts and the
utmost diligence to guard and protect all Confidential Information of Vertis.
Vertis “Confidential Information” includes all information about the business of
Vertis and its affiliates which has not been made available generally to the
public by Vertis, whether or not it is reduced to writing. It includes, without
limitation, any information about Vertis customers; Vertis’ marketing methods,
business plans and related data; the costs of any materials; the prices,
discounts or terms at which it sells its products or services; manufacturing
processes and costs; sales costs; financial information; compensation paid to
employees, and other proprietary information and trade secrets. You will not, at
any time during or after your employment by Vertis, disclose or use for yourself
or for the benefit of any other person or entity any Vertis Confidential
Information. If your employment by Vertis is terminated for any reason, you will
leave with Vertis any and all company and personal records, papers, electronic
media and materials, which contain or otherwise disclose Vertis Confidential
Information.

3.                                       Discoveries and Inventions. You will
promptly report to Vertis any and all discoveries, inventions or improvements of
any nature, whether or not patentable, which you discover, conceive or make
during the period of your employment, which relate to the business of Vertis.
All such discoveries, inventions and improvements will be the sole and exclusive
property of

 

[ILLEGIBLE]

 

(INITIALS)

 

[LOGO]

 


--------------------------------------------------------------------------------


Vertis. During or after your employment with Vertis, you will execute any
documents Vertis deems necessary for the protection of its interest in
discoveries, inventions and improvements.

4.                                       Conflicts of Interest. You will avoid
actual, perceived or potential conflicts of interest with Vertis’ business. In
this regard, you agree not to accept any cash or cash equivalents, no matter
what the value, or to accept any gifts, entertainment or gratuities with a value
over $100.00 from actual or prospective customers, suppliers, competitors or
others with whom Vertis has business relationships. In addition, you agree not
to have, directly or indirectly, financial interests in companies that compete
with or supply to Vertis. If any actual or potential conflict of interest
arises, you agree to report them immediately in writing to an officer of Vertis.

5.                                       Company Property. All equipment,
notebooks, documents, memoranda, reports, files, samples, books, correspondence,
mailing lists, calendars, card files, rolodexes, and all other written, digital
and graphic records affecting or relating to the business of Vertis and its
affiliates, regardless of the medium in which such information is stored
(“Company Property”) shall be and remain the sole and exclusive property of
Vertis. You agree not to remove any Company Property from Vertis’ premises at
any time unless that Company Property is necessary to the duties which you must
perform outside of Vertis’ premises. If your employment with Vertis or its
affiliates terminates for any reason, you shall promptly deliver to Vertis all
Company Property which is or has been in your possession. You shall not maintain
in any medium any copy or other reproduction of any Company Property after the
termination of employment.

6.                                       Employee Solicitation. You agree that
Vertis invests substantial time and effort in assembling its personnel. You
agree that during your employment and for a period of two (2) years after its
termination for any reason, you will not, for yourself or as a stockholder,
director, officer, partner, agent or employee of any other person, firm or
corporation, directly or indirectly solicit any employee of Vertis or its
affiliates for employment or retention in any capacity by yourself or another
entity.

7.                                       Customers Solicitation. You agree that
the relationships of Vertis and its affiliates with their customers are solely
the assets and property of Vertis. You agree that during and for a period of two
(2) years following termination of your employment with Vertis or its affiliates
for any reason, you will not, for yourself or as a stockholder, director,
officer, partner, agent or employee of any other person, firm or corporation,
directly or indirectly solicit, contact, serve or have any dealing with or
attempt to solicit, contact serve or have any dealing with, for a Similar
Purpose, any of the customers of Vertis or its affiliates with whom you had
material contact or any material knowledge of on behalf of Vertis or its
affiliates during the twelve (12) month period before your termination. “Similar
Purpose” means the manufacture, development, sale or servicing of any product or
service competitive with, or usable for substantially the same purposes as, any
product or service manufactured or sold or in the process of development by
Vertis or its affiliates. “Material contact” means: (i) direct personal contact
with customer for the purpose of selling the products or services of Vertis or
its affiliates to the customer or (ii) any direct supervision of the direct
personal contacts other employees of Vertis or its affiliates may

 

[ILLEGIBLE]

 

(INITIALS)

 

[LOGO]

 


--------------------------------------------------------------------------------


have with customers. “Material knowledge” means access to pricing, margin or
customer preferences or needs derived solely from Vertis Confidential
Information.

8.                                       Non-Competition. You agree that during
and for a period of two (2) years following termination of your employment with
Vertis or its affiliates for any reason, you will not, for yourself or as a
stockholder, director, officer, partner, agent or employee of any other person,
firm or corporation, directly or indirectly, render any services in connection
with the manufacture, development, sale or servicing of any product or service
competitive with, or usable for substantially the same purposes as, any product
or service manufactured or sold or in the process of development by Vertis or
its affiliates. This section shall not preclude any investment in a security
listed in a national securities exchange, if such investment is limited to not
more than one percent (1%) of the outstanding value of such security.

9.                                       Interpretation of Obligations. If any
provision of this Agreement is held to be invalid, void or unenforceable, the
remaining provisions will remain in effect and will not be affected, impaired or
invalidated. If a court should determine that any restrictive provision in this
Agreement is unenforceable because of over-breadth, then the court will modify
the provision to make it reasonable and enforceable under the circumstances.

10.                                 Injunctive Relief. You acknowledge that if
you violate any of the provisions in this Agreement, Vertis will be damaged
irreparably, it will be difficult to determine the resulting damages to Vertis
and that monetary damages would not be adequate in any event. In addition to any
other remedies it may have, Vertis shall be entitled to temporary and permanent
injunctive relief without the necessity of proving actual damage or posting a
bond or other security thereof to prevent any breach, continuing breach, or
threatened breach of the covenants set forth herein.

11.                                 Other Employment After Termination. You
acknowledge the restrictions in this Agreement are reasonably designed to
protect Vertis’ Confidential Information and other legitimate business
interests. You acknowledge and represent that you have substantial experience
and knowledge such that you can readily obtain subsequent employment which does
not violate this Agreement. You also agree that Vertis may notify any of your
future or prospective employers as to the existence and provision of this
Agreement and as to its intention to enforce its rights.

13.                                 Miscellaneous. This Agreement is governed by
and construed in accordance with the laws of the State of Maryland. If any legal
action is necessary to enforce the terms or conditions of this Agreement, the
parties agree that the Courts of the State of Maryland shall have proper venue
and jurisdiction for the bringing of such action. Nothing in this Agreement
shall affect the continued validity, effectiveness, and enforceability of any
confidentiality agreement, nondisclosure agreement, or similar agreement, all of
which remain in full force and effect. This Agreement may be modified only in
writing executed by the parties. Waiver of any default or breach of this
Agreement shall not constitute a waiver of any other default or breach. You
acknowledge that your obligations under this Agreement are unique and personal.
Therefore, you may not assign any of your rights or delegate any of your duties
or obligations under this Agreement.   Vertis may assign its rights, duties or
obligations under this Agreement to any

 

[ILLEGIBLE]

 

(INITIALS)

 

[LOGO]

 


--------------------------------------------------------------------------------


person or entity with whom it has merged or consolidated, or to whom it has
transferred all, or substantially all, of its assets or as a consequence of a
corporate reorganization or merger between Vertis and any of its affiliates.

You certify that you have read this Agreement, studied it, and have had
sufficient opportunity to ask questions, and understand all rights and
obligations under the Agreement. You also certify that you had the option of
seeking legal counsel regarding this Agreement prior to execution. If this
Agreements acceptable to you, please sign the enclosed copy and return it to me.

/s/ Mike DuBose

 

 

 

 

 

Mike DuBose,

 

 

 

 

 

On behalf of Vertis, Inc. and Vertis Holdings, Inc.

 

 

 

 

 

Accepted and Agreed

 

 

 

 

 

Signature:

/s/ Steve Tremblay

 

 

 

 

 

 

Steve Tremblay

 

 

 

 

 

Date:

5/30/07

 

 

 

 

[ILLEGIBLE]

 

(INITIALS)

 

[LOGO]

 


--------------------------------------------------------------------------------